DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive. Applicant argues on page 6 second paragraph “the office action points to Rath for disclosing the claim limitation of ‘the description manner comprises a point description manner or a surface description manner.’ The cited portion of Rath (page 8 paragraphs (0136)-(0138)) does not mention ‘point,’ ‘surface,’ or ‘description.’ The cited portion of Rath only discusses turning a picture into a bitstream using HEVC coding standard. Nothing about region type, description manner, point description manner or surface description manner can be found in these three paragraphs of Rath.” Examiner respectfully disagrees. The limitation broadly requires ‘description manner comprising a point description.’ Rath teaches on (page 8 paragraph (0136)) “in the case of Fig 16A, its corresponding point on the sphere has angular coordinates. Therefore, for a current .
Applicant further argues on page 6 third paragraph, “the office action cited Rath for disclosing the claim limitation of ‘the bistream data comprises region type information, the region type information is used to indicate a description manner of a location of a target region on a sphere.’ […] The cited passages and figures of Rath show that the picture is projected on a sphere. The cited portion of Rath does not show that the bitstream data includes the region type information which indicates the description manner, e.g. point or surface description manner.” Examiner again disagrees. Rath teaches on (page 1 paragraph (0015)) decoding a bistream representative of a large field of view video. Such a decoding method comprises, for at least one current block of said at least one 2D picture representative of a projection of a picture of a large field of view video represented as a 3D surface. Furthermore, Rath teaches on (figure 13A) how the projection and description of a region in a particular target is displayed. Lastly, Rath teaches on (page 7 paragraph (0118)), “figure 7 represents a system of the second type. It includes a display which is an immersive (projective) wall which receives data from a computer. The computer may receive immersive video data from the internet.” As a result, Rath reasonably teaches the region type information used to describe a location of a target region on the sphere. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al (US 2020/0029092 A1) in view of Hannuksela (US 2020/0045323 A1). Hereinafter referred as Rath and Hannuksela.
Regarding claims 1 and 11, Rath teaches a media data processing method, wherein the method comprises: obtaining bitstream data (network interface for receiving said bitstream from a data network (page 2 paragraph (0038)), wherein the bitstream data comprises region type information (projecting a frame on an omnidirectional video mapped on a surface S represented as a sphere onto one rectangular picture I using an equi-rectangular projection (page 3 paragraph (0087)), the region type information is used to indicate a description manner of a location of a target region on a sphere (Figure 13A shows a location of a target region on a sphere), and the description manner comprises a point description manner or a surface description manner (page 8 paragraphs (0136)-(0138)); wherein the region location information is used to indicate the location of the target region on the sphere (as shown in figure 13C the region location information M and M’ is used to indicate the location of the target region on the sphere); obtaining media data corresponding to the target region (page 14 paragraph (0245)); and processing the (page 14 paragraph (0242)).
However, Rath is silent in teaching parsing the bitstream data to obtain region location information corresponding to the description manner. Hannuksela teaches on (page 23 paragraph (0243)) in order to enable the client the use of the same tile base track for reconstructing a bistream from MCTSs received from different original bistreams, each bistreams is encapsulated in its own file and the same track identifier is used for each tile track of the same tile grid position in all these files. The client parses the tile base tracks to implicitly reconstruct a bistream from the tile tracks (also see fig 6B and 8). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Rath’s reference to include the teachings of Hannuksela for parsing the bitstream data to obtain region location information corresponding to the description manner before the effective filing date of the claimed invention. A useful combination is found on Hannuksela (page 1 paragraph (0010)) according to an embodiment, the method further comprises indicating that switching between the first and second bitstreams is allowed starting from the first shared coded picture, said indication residing in the first and/or second bitstream. 

(page 23 paragraph (0243)). 
Regarding claims 3 and 13, Rath and Hannuksela teach the method and system according to claims 2 and 12. Hannuksela teaches the region type information is located in supplemental enhancement information (SEI) of the media data track (page 10 paragraph (0126)). 
Regarding claims 4 and 14, Rath teaches the method and system according to claims 1 and 11. Hannuksela teaches the bitstream data is a metadata track (page 22 paragraph (0227)). 
Regarding claims 5 and 15, Rath teaches the method and system according to claims 1 and 11. Rath teaches the bitstream data comprises a shape type parameter of the target region to indicate the region type information (figures 13A-C). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 10, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rath et al (US 2020/0029092 A1). Hereinafter referred as Rath.
Regarding claims 6 and 16, Rath teaches a media data processing method, wherein the method comprises: generating bitstream data (page 12 paragraph (0208)), wherein the bitstream data comprises region type information of a target region on a sphere (Figure 13A shows a location of a target region on a sphere), the region type information is used to indicate a description manner of a location of the target region on the sphere (as shown in figure 13C the region location information M and M’ is used to indicate the location of the target region on the sphere), the description manner comprises a point description manner or a surface description manner (page 8 paragraphs (0136)-(0138)), the point description manner and the surface description manner correspond to region location information in the bitstream data (projecting a frame on an omnidirectional video mapped on a surface S represented as a sphere onto one rectangular picture I using an equi-rectangular projection (page 3 paragraph (0087)), and the region location information is used to indicate the location of the target region on the sphere (page 14 paragraph (0245)); and sending the bitstream data (page 14 paragraph (0239)). 
Regarding claims 10 and 20, Rath teaches the method and system according to claims 6 and 16. Rath teaches the bitstream data comprises a shape type parameter of the target region to indicate the region type information (fig 13A-C). 

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al (US 2020/0029092 A1) in view of Hannuksela (US 2020/0045323 A1). Hereinafter referred as Rath and Hannuksela.
Regarding claims 7 and 17, Rath teaches the method and system according to claims 6 and 16. However, Rath is silent in teaching the bitstream data is a media data track. Hannuksela teaches on (page 23 paragraph (0243)) in order to enable the client the use of the same tile base track for reconstructing a bistream from MCTSs received from different original bistreams, each bistreams is encapsulated in its own file and the same track identifier is used for each tile track of the same tile grid position in all these files. The client parses the tile base tracks to implicitly reconstruct a bistream from the tile tracks (also see fig 6B and 8). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Rath’s reference to include the teachings of Hannuksela for parsing the bitstream data to obtain region location information corresponding to the description manner before the effective filing date of the claimed invention. A useful combination is found on Hannuksela (page 1 paragraph (0010)) according to an embodiment, the method further comprises indicating that switching between the first and second bitstreams is allowed starting from the first shared coded picture, said indication residing in the first and/or second bitstream. 

(page 10 paragraph (0126)). 
Regarding claims 9 and 19, Rath and Hannuksela teach the method and system according to claims 6 and 16. Hannuksela teaches the bitstream data is a metadata track (page 22 paragraph (0227)). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 270-3004. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424